Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 27, 2017

                                       No. 04-16-00800-CV

                                     James F. MCKINNON,
                                           Appellant

                                                 v.

                              Robert WALLIN and Brandon Wallin,
                                         Appellees

                         From the County Court, Gillespie County, Texas
                                     Trial Court No. 10093
                        Honorable Polly Jackson Spencer, Judge Presiding


                                          ORDER
Sitting:       Karen Angelini, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice

        This is an appeal in a probate case relating to the estate of appellant’s wife. Appellant has
filed a motion for temporary relief, stating that he has been denied his “Family Allowance” of
$195,451.48 since “the passing of his Deceased Wife Cherry S. McKinnon on August 25, 2012.”
He requests that this Court “award” him this family allowance so that he can pay the mortgage
and taxes due on the homestead. Appellant has not shown he is entitled to such temporary relief
from this Court. Therefore, the motion is DENIED.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2017.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court